DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the amended claims received on 1/5/22, and the examiners amendment (below), the previous objections and rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Cornett on 1/28/22.

The claims have been amended.  Only the amended claims are listed below:

1.	(Currently Amended) A specimen treatment system for executing treatments including extraction, amplification and measurement of nucleic acids for multiple specimens in parallel, the system comprising:
	a stage rack provided with a plurality of treatment lanes for executing the treatments in parallel;

	a consumable supply module including a consumable supply stage for storing specimens and consumables used for the treatments, and a pick-up unit with joint ends jointed with openings of the consumables for picking up the consumables from the consumable supply stage
	a cartridge supply module for storing cartridges that are used for at least one of extraction, amplification and measurement and supplying the cartridges to the stage rack, the cartridge supply module including a cartridge supply stage supplying the cartridges, and a cartridge picker for picking up 
	a stage rack transfer mechanism for transferring the stage rack to each module, the stage rack transfer mechanism including at least one arm holding the stage rack, at least one rail movably holding the arm, and a transfer motor transferring the arm,
	wherein the stage rack is detachable or exchangeable with respect to the treatment execution module, the stage rack having the plurality of cartridges disposed in the plurality of treatment lanes at the cartridge supply module,
	wherein the treatment execution module comprises a treatment stage, a treatment execution unit having a plurality of dispensing nozzles and provided on the treatment stage, and the treatment execution unit executing measurement, a stage rack installation section installing the stage rack on the treatment stage, and a stage rack installing mechanism having a moving motor moving the stage rack to the stage rack installation section.



Allowable Subject Matter
Claims 1, 2, 4, 8, 10-12, 22, 34, 35, 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798